19-23802-rdd         Doc 397       Filed 01/22/20       Entered 01/22/20 15:38:26                Main Document
                                                       Pg 1 of 7


KILPATRICK TOWNSEND & STOCKTON LLP
Todd C. Meyers, Esq.
The Grace Building
1114 Avenue of the Americas
New York, NY 10036-7703
Telephone: (212) 775-8700
Facsimile: (212) 775-8800

Counsel to the Official Committee of Unsecured
Creditors of Agera Energy, LLC, et al.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 :
    In re:                                                       :      Chapter 11
                                                                 :
    AGERA ENERGY LLC, ET AL.,                                    :      Case No. 19-23802 (RDD)
                                                                 :
                          Debtors.1                              :      (Jointly Administered)
                                                                 :

           LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF
         UNSECURED CREDITORS TO DEBTORS’ MOTION TO EXTEND
        EXCLUSIVE PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT
    ACCEPTANCES THEREOF PURSUANT TO BANKRUPTCY CODE SECTION 1121

             The Official Committee of Unsecured Creditors of the above-captioned debtors and debtors

in possession (the “Committee”) hereby files this limited objection (the “Objection”) to the

Debtors’ Motion to Extend Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances

Thereof Pursuant to Bankruptcy Code Section 1121 [ECF No. 374] (the “Motion”). In support of

the Objection, the Committee respectfully submits as follows:




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera Energy
LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988); Utility
Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate headquarters and the
service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.



US2008 16463579 5
19-23802-rdd        Doc 397   Filed 01/22/20    Entered 01/22/20 15:38:26       Main Document
                                               Pg 2 of 7


                                       BACKGROUND

        1.      On October 4, 2019 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate as

debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request

for the appointment of a trustee or examiner has been made in these chapter 11 cases.

        2.      On October 11, 2019, pursuant to section 1102 of the Bankruptcy Code, the United

States Trustee for Region 2 (the “U.S. Trustee”) appointed three creditors to serve on the

Committee in connection with these chapter 11 cases. The members of the Committee are: Santori

Energy Solutions, LLC; EMEX, LLC; and Richard Cooperburg.

       3.       On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of Orders

(I)(A) Approving Bidding Procedures Relating to the Sale of the Debtors’ Assets, (B) Approving

Stalking Horse Asset Purchase Agreement and Bid Protections, (C) Approving Form and Manner

of Notices of Sale, Auction and Sale Hearing, (D) Approving Procedures Relating to the

Assumption and Assignment of Certain Executory Contracts, (E) Scheduling Auction for, and

Hearing to Approve, Sale of the Agera Opco Entities’ Assets; (II)(A) Approving the Sale of the

Agera Opco Entities’ Assets Free and Clear of All Liens, Claims, Interests and Encumbrances and

(B) Authorizing the Assumption and Assignment of Certain Executory Contracts; and (III)

Granting Related Relief [ECF No. 16], proposing to bidding procedures to sell substantially all of

the Debtors’ assets.

       4.       On October 22, 2019, the Court entered an order approving the proposed bidding

procedures [ECF No. 116].




                                                 2

US2008 16463579 5
19-23802-rdd          Doc 397        Filed 01/22/20       Entered 01/22/20 15:38:26                Main Document
                                                         Pg 3 of 7


          5.        On November 7, 2019, the Court entered an order approving the sale of

substantially all of the Debtors’ assets to Exelon Generation Company, LLC (“Exelon”) [ECF No.

197].

          6.        On November 22, 2019, the Debtors filed the Notice of Closing of Sale of

Substantially All of the Agera Opco Entities’ Assets to Exelon Generation Company, LLC [ECF

No. 244].

          7.        On January 6, 2020, the Debtors filed the Motion seeking extend the Filing

Exclusivity Period2 and Soliciting Exclusivity Period by sixty (60) days to April 3, 2020 and June

1, 2020, respectively.

          8.        On January 22, 2020, the Committee filed its Second Stipulation Extending the

Committee’s Challenge Period [ECF No. 390] (the “Second Stipulation”). As set forth in greater

detail in the Second Stipulation, if the Committee delivers an issues list and term sheet to BP

Energy Company (“BP”) by January 27, 2020, the Committee’s deadline to assert a challenge shall

be extended to February 7, 2020.

                                                    ARGUMENT

           9.       For the reasons set forth below, the Committee requests that the Court limit the

extension of the Exclusivity Periods to thirty (30) days each to March 4, 2020 and May 2, 2020,

respectively. Section 1121(d)(1) of the Bankruptcy Code provides that after notice and a hearing,

a bankruptcy court may “for cause” increase a debtor’s exclusivity period to file a plan of

reorganization and complete solicitation of votes for such plan. See 11 U.S.C. § 1121(d)(1). A

debtor has the burden of proof to make “a clear showing” that cause exists in order to support an

extension of the exclusivity period. See In re Curry Corp., 148 B.R. 754, 756 (Bankr. S.D.N.Y.



2
    Capitalized terms used herein but not otherwise defined herein shall have the meaning ascribed to them in the Motion.
                                                             3

US2008 16463579 5
19-23802-rdd        Doc 397   Filed 01/22/20    Entered 01/22/20 15:38:26         Main Document
                                               Pg 4 of 7


1992); see also In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002)

(stating that the moving party, i.e., the debtor, bears the burden of proving that “cause” exists

justifying the grant of an extension); In re Sharon Steel Corp., 78 B.R. 762, 765 (Bankr. W.D. Pa.

1987) (holding that the debtor, as the movant, has the burden of proving, or offering to prove, that

sufficient cause exists to justify an extension of the exclusivity period). Although “cause” is not

defined in the Bankruptcy Code, bankruptcy courts have “great latitude” and flexibility in

determining whether a debtor has satisfied its burden to demonstrate cause for an exclusivity

extension. See In re Energy Conversion Devices, Inc., 474 B.R. 503, 507 (Bankr. E.D. Mich.

2012); see also In re Lehigh Valley Prof’s Sports Club, Inc., 2000 WL 290187, at *2 (Bankr. E.D.

Pa. Mar. 14, 2000) (stating that whether to grant an extension request is within the sound discretion

of the bankruptcy judge).

        10.     Whether a debtor has established cause is determined on a case-by-case basis on

the facts and circumstances of that specific case. See, e.g., Geriatrics Nursing Home, Inc. v. First

Fid. Bank, N.A. (In re Geriatrics Nursing Home, Inc.), 187 B.R. 128, 132 (D.N.J. 1995) (stating

that the Bankruptcy Code provides “great latitude to the Bankruptcy Judge in deciding, on a case-

specific basis, whether to modify the exclusivity period on a showing of ‘cause’”); First Am. Bank

of New York v. Southwest Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986) (stating

that section 1121(d) provides the bankruptcy court with flexibility to reduce or extend the

exclusivity period). In making this determination, bankruptcy courts typically consider the

following factors:

        (a) whether the debtor is seeking an extension of exclusivity in order to pressure
        creditors to submit to the debtor’s reorganization demands;
        (b) the existence of good faith progress towards reorganization;
        (c) whether the debtor has made progress in negotiations with its creditors;


                                                 4

US2008 16463579 5
19-23802-rdd        Doc 397   Filed 01/22/20    Entered 01/22/20 15:38:26          Main Document
                                               Pg 5 of 7


        (d) whether the debtor has demonstrated reasonable prospects for filing a viable
        plan;
        (e) the amount of time which has elapsed in the case;
        (f) the size and complexity of the case;
        (g) the necessity of sufficient time to permit the debtor to negotiate a plan of
        reorganization and prepare adequate information to allow a creditor to determine
        whether to accept such plan;
        (h) the fact that the debtor is paying its bills as they become due; and
        (i) whether an unresolved contingency exists.

In re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006) (citing In re Dow

Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997)); see also Cent. Jersey, 282 B.R. at

184. These factors, though instructive, are not necessarily determinative on their own of whether

extension is appropriate. In re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y.

2006). A subset of the above factors may be more important than others, given the facts of the

specific case, and the court is within its discretion to make that determination. See Bunch v.

Hoffinger Indus., Inc. (In re Hoffinger Indus., Inc.), 292 B.R. 639, 644 (B.A.P. 8th Cir. 2003).

        11.     Here, the balance of factors weighs in favor of a shorter extension of the Exclusivity

Periods. As the Court is aware, the Debtors closed a sale of substantially all of their assets two

months ago. Upon information and belief, the Debtors are still in the process of transferring their

remaining customer accounts to the Exelon, which process should be complete in February.

        12.     In support of the Motion, the Debtors tout various actions as indicia of progress in

these cases, including filing of first day motions, resolving objections to DIP Financing, preparing

and filing schedules, obtaining a bar date order, closing the sale. Many of these alleged indicia of

progress are simply required or necessary tasks in a chapter 11 case (i.e., preparing and filing

schedules and first day motions, and entry of a bar date order). The Debtors should not receive a

significant extension of the Exclusivity Periods for performing tasks required of chapter 11 debtors

                                                   5

US2008 16463579 5
19-23802-rdd        Doc 397      Filed 01/22/20      Entered 01/22/20 15:38:26              Main Document
                                                    Pg 6 of 7


and running a sale process in which no qualifying bids were received pursuant to first day motions.

Such efforts cannot constitute “significant progress” in these chapter 11 cases.3 The Committee

believes that the extension of the Exclusivity Periods should be limited to thirty days.

        13.      The fact that this is the Debtors’ first motion does not automatically create “cause.”

“[C]ourts have not hesitated to deny a first motion to extend exclusivity where the circumstances

warrant it.” See In re GMG Capital Partners III, L.P., 503 B.R. 596, 601 (Bankr. S.D.N.Y. 2014);

In re Gen. Bearing Corp., 136 B.R. 361 (Bankr. S.D.N.Y. 1992); In re All Seasons Indus., Inc.,

121 B.R. 1002, 1004 (Bankr. N.D. Ind. 1990) (noting, in denying first extension request, that

exclusivity motions should “be granted neither routinely nor cavalierly”); In re Sharon Steel Corp.,

78 B.R. at 766 (denying first motion to extend exclusivity in large, complex case); In re Am. Fed'n

of Television & Radio Artists, 30 B.R. 772 (Bankr. S.D.N.Y. 1983). Cf. In re Borders Grp., Inc.,

460 B.R. 818, 821 (Bankr. S.D.N.Y. 2011) (granting extension but noting that “[a]lthough this is

the Debtors’ first request to extend their Exclusive Periods, that fact, by itself, does not constitute

cause for an extension”)). Furthermore, although the Debtors’ cases are neither small, nor simple,

“size and complexity alone cannot suffice as ‘cause’” to warrant a debtor’s request for an extension

of exclusivity – they must be “accompanied by other factors . . . to justify extension of plan

exclusivity.” In re Pub. Serv. Co. of N.H., 88 B.R. 521, 537 (Bankr. D.N.H. 1988).

        14.      All that remains in these cases is to wind down any remaining operations and file a

liquidating plan (or convert to chapter 7). The Debtors should not need an additional two months

to complete these tasks. Although the Debtors note that these cases had only been pending for



3
 By filing this Objection, the Committee does not mean to suggest that the Debtors have been uncooperative. The
Debtors have generally kept the Committee informed and have worked with the Committee on various issues that
have arisen during these cases (although the Committee has had to object to many of the motions filed in these
cases). However, from its formation, the Committee has been concerned about having a liquidating plan filed as
soon as possible due to the continued accrual of administrative expenses such as professional fees.
                                                       6

US2008 16463579 5
19-23802-rdd        Doc 397    Filed 01/22/20    Entered 01/22/20 15:38:26       Main Document
                                                Pg 7 of 7


three months at the time of the filing of the Motion, the sale to Exelon was closed two months ago.

During the additional 30 days, the Committee intends to continue to negotiate with BP regarding

the material terms of a proposed liquidating plan. The Committee is optimistic that these terms

will be resolved in advance of 30 days. Accordingly, the Court should limit the extension of the

Exclusivity Periods to 30 days to allow the Debtors to file and solicit a liquidating plan promptly.

          WHEREFORE, the Committee respectfully requests that the Court (i) enter an order

extending the Debtors’ Exclusive Periods by 30 days, and (ii) grant such other and further relief

as the Court deems just and proper.


 Dated:     January 22, 2020             Respectfully submitted,

                                         KILPATRICK TOWNSEND &
                                         STOCKTON LLP

                                         /s/ Todd C. Meyers            _
                                         Todd C. Meyers
                                         The Grace Building
                                         1114 Avenue of the Americas
                                         New York, NY 10036-7703
                                         Telephone: (212) 775-8700
                                         Facsimile: (212) 775-8800
                                         Email: tmeyers@kilpatricktownsend.com

                                         -and-

                                         Colin M. Bernardino
                                         1100 Peachtree Street
                                         Suite 2800
                                         Atlanta, Georgia 30309
                                         Telephone: (404) 815-6500
                                         Facsimile: (404) 541-6421
                                         Email: cbernardino@kilpatricktownsend.com

                                         Counsel for the Official Committee of Unsecured Creditors
                                         of Agera Energy LLC, et al.




                                                  7

US2008 16463579 5
